Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/14/2021 has been entered. Claims 1-7 remain pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 04/14/2021, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 

	
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art, Chen et al. (Chen, Huan Wen; et al. “Electrodeposition of Piezoelectric Polymer Ultrasonic Transceivers for On-Chip Antibiotic Biosensors,” February 2016, The Electrochemical Society, 163, B200-B205. Hereinafter “Chen”) fails to teach a first molecularly imprinted polymer layer which is formed on one of said first and second patterned piezoelectric layers, and which is configured to recognize and bind the target compound in the testing solution such that an amplitude of the acoustic wave-induced voltage is varied in response to the concentration of the target compound in the testing 
Furthermore, while Frasco et al. (Frasco, Manuela F; et al. “Imprinting Technology in Electrochemical Biomimetic Sensors,” March 2017, Sensors (Basel, Switzerland), vol. 17,3 ,523. Hereinafter “Frasco”) teaches a molecularly imprinted polymer layer which is formed on a piezoelectric sensor (page 4, section 2.3), Frasco teaches the molecularly imprinted polymer layer is formed on a metal support, rather than a piezoelectric polymer (section 3.2.4). 
	Additionally, another prior art Pietrzyk et al. (Pietrzyk et al., “Selective Histamine Piezoelectric Chemosensor Using a Recognition Film of the Molecularly Imprinted Polymer of Bis(bithiophene) Derivatives”, 2009, Anal. Chem., Vol. 81, No. 7. Hereinafter “Pietrzyk”) teaches a histamine piezoelectric acoustic sensor using a molecularly imprinted polymer film (abstract) wherein the sensor comprises a poly(bithiophene) barrier film deposited by electropolymerization on a Pt/quartz resonator and a histamine-templated molecularly imprinted polymer film deposited on top of the barrier film. However, Pietrzyk teaches the molecularly imprinted polymer film is formed on a poly(bithiophene) barrier film, rather than a piezoelectric polymer. 
	The prior art fail to teach or fairly suggest alone or in combination the specific structure of the micro-machined transceiver, specifically a first molecularly imprinted polymer layer which is formed on one of said first and second patterned piezoelectric layers, wherein each of said first and second patterned piezoelectric layers is made of a piezoelectric polymer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798